SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

762
CA 10-01871
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND MARTOCHE, JJ.


MICHELLE L. DUKE, PLAINTIFF-RESPONDENT,

                      V                                           ORDER

BRIAN A. DUKE, DEFENDANT-APPELLANT.


BRIAN A. DUKE, DEFENDANT-APPELLANT PRO SE.

MATTAR, D’AGOSTINO & GOTTLIEB, LLP, BUFFALO (JONATHAN SCHAPP OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John F.
O’Donnell, J.), entered March 25, 2010. The order amended a judgment
of divorce.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court